Citation Nr: 1202927	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

In May 2009 and May 2011, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for appellate review.  The Board is satisfied that the requested development has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2011, the Veteran submitted additional evidence to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  By letter dated October 31, 2011, the Board granted the Veteran an additional 30-day period to submit evidence in support of his claim.  In November 2011, he submitted further evidence without a waiver.  The evidence submitted at this time consisted of a duplicate copy of the January 2011 VA treatment note submitted in June 2011 and another VA treatment note dated in November 2011.  The Board has reviewed the November 2011 document and has concluded that it contains essentially the same information as reported in the June 2011 VA treatment note.  Therefore, the Board finds that a remand for consideration solely of the November 2011 treatment note would serve no useful purpose.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's depression was not incurred in or aggravated by his active military service.  

CONCLUSION OF LAW

A psychiatric disability, to include depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  
In a June 2007 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA and private medical records, VA examination reports and opinions, the Veteran's statements and personal hearing testimony presented at a hearing before a Decision Review Officer at the RO in February 2008 and before the undersigned Veterans Law Judge at the RO in March 2009.  The case was remanded on two occasions to ensure that all available service records were obtained and associated with the Veteran's file.  The Veteran's service personnel file was received.  In November 2010 it was reported to the Veteran that records from the Fox Army Hospital for the year 1987 were not available.  He was advised of all the steps taken by VA to obtain these records and was asked to provide any additional information he had.  Additionally, it does not appear that the first page of a September 1988 report of medical history from the time of the Veteran's separation from service has been located.  Notably, the Board points out that the Veteran has not asserted that he reported problems with depression at the time of his separation.  Consequently, the Board finds that the record is essentially complete and another remand would serve no useful purpose.  

The Veteran was afforded VA examinations in conjunction with his claim for benefits, including the most recent one dated in June 2011 after the May 2011 Board remand.  The June 2011 VA examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the June 2011 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include depression.  The Board observes that the Veteran's service treatment records do not show that he complained of, or was treated for, depression in service.  The Veteran has asserted that he experienced a traumatic event, i.e., witnessing his spouse with a captain, and that he was subsequently involved in a motor vehicle accident and was diagnosed with post-concussion syndrome.  The medical records also show that the Veteran has a current diagnosis of depression.  Hence, he has a current disability.  

However, in considering the evidence of record, the Board concludes that service connection for a psychiatric disability, to include depression, may not be granted because the most probative evidence of record (the June 2011 VA examination report) concludes that the currently diagnosed depression was not related to the Veteran's military service, including the alleged incident involving seeing his spouse with another man.  See Winsett, supra.  This opinion was based on a full review of the record and a thorough clinical evaluation.  The physician noted that the Veteran's mental status in September 1988 was within normal limits and that he had reported that he experienced headaches when he was under stress in August 1988.  The physician also noted that other treatment providers had suggested that his car accident in service was a sign of depression expressed as a suicidal gesture.  Although the examiner did not disagree with that assessment theoretically, in this specific case, there was no evidence that a behavior like that reflected a chronic depressive condition.  If it was intentional, he concluded, that it was an impulsive and reckless emotional response to a relationship crisis.  He further explained that personality disorders (which the Veteran had also been diagnosed with) developed during childhood and adolescence and noted that the Veteran had a history of life-long problems with emotional control, impulse control, anger, unstable relationships and difficulty with authority figures.  Finally, it was opined that individuals with personality disorders are prone to depression, anxiety, and irritability when stressed or provoked.  Consequently, in light of the Veteran's history, the gap in time between service and the onset of his current problems, it was opined that the Veteran's current depression disability was less likely due to the his military service.  See Bloom, supra.  

The Board observes that there are other VA treatment providers who have opined that it was at least as likely as not that the Veteran's current depressive disorder had its onset during the Veteran's period of active military service.  In particular, in a January 2011 VA Mental Health Note, the Veteran's treatment provider stated that the Veteran's depressive disorder began and was evident when he was in the military and was associated with the events of finding his spouse in bed with another man.  Moreover, his subsequent automobile accident "could have been avoided" but he did not apply the brakes and this is best understood as a self-destructive act consistent with depression.  This treatment provider provided a similar statement in a treatment note dated in November 2010.  However, the Board has accorded this statement and other similar statements in the claims file less probative value than the June 2011 VA examination report because the statements do not comport with the clinical data and other information contained in the record.  The Veteran's service personnel records do not include a discussion of any type of incident related to the Veteran finding his spouse in bed with another man or his subsequently assaulting him.  Additionally, in statements and testimony the Veteran has asserted that he was a model soldier until that incident, which occurred in July 1987.  (See February 2008 hearing transcript, page 2).  However, the Veteran's service personnel records show that he was written up on at least two occasions after he failed to report for a company parade formation at the proper time in September 1986 and for another event in November 1986.  In December 1986 he was absent from his place of duty and given 14 extra days of duty.  Additionally, he was reprimanded in January 1987, approximately six months prior to the alleged incident with the captain for physically assaulting his spouse and creating a domestic disturbance in a housing area.  Subsequently, he received a Good Conduct Medal in January 1988; but in May 1988 he received a letter of reprimand for operating a motor vehicle while under the influence of alcohol.  In a handwritten response to the reprimand, the Veteran explained the circumstances of the situation, but did not mention any incident involving his spouse with another man.  In a July 1988 entry, it was reported that the Veteran was observed in the presence of the spouse of another person who he had been ordered to have no contact with until further notice.  Notably, the Veteran's service treatment records do show that the Veteran was involved in a motor vehicle accident in August 1987, but the Veteran did not report at that time that he could have avoided the accident.  An October 1987 Narrative Summary notes that the Veteran was observed for persistent headaches after the August 1987 automobile accident; however, there was no mention of a traumatic event precipitating the accident.  In fact, it was noted that he had his seat belt on.  A document dated in September 1988 reported that a clear mental status was noted at that time.  In sum, the Board finds that the information reported by the Veteran is markedly different than what is contained in his service personnel records and serves to render him less credible with regard to his memory for such events and circumstances.  Additionally, the administration of a psychological test (MMPI) during service may not be considered de facto evidence that a psychiatric disability was present, particularly in the Veteran's case when a long-standing personality disorder was subsequently diagnosed.  Current treatment reports dated in November 2007 showed that the MMPI-2 profile was administered to the Veteran and was found to be technically invalid.  

The Veteran filed his claim for benefits in 2007 essentially at the same time that he began to seek treatment for depression, and reported that it began at the time that he witnessed his spouse with another man.  In reviewing all these records, the Board finds that the statements proffered by the Veteran's treatment providers, including the November 2010, January 2011 and November 2011 treatment notes, are simply not supported by the clinical data contained in the record or the anecdotal evidence contained in the Veteran's service personnel records.  In fact, in the November 2010 treatment note the treatment provider specifically stated that he did not have access to the Veteran's claims file but concluded that the Veteran's story was "quite credible."  Moreover, they do not address the presence of a personality disorder.  Hence, the Board has accorded these statements significantly less probative value than the June 2011 VA examination report.  See Bloom, supra.  

Moreover, the Board observes that there are no medical records documenting complaints of depression or other psychiatric impairment to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 15 years after discharge.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to depression or another psychiatric disability until many years (more than a decade) after his discharge from active service is against his claim for service connection.  The Board acknowledges the Veteran's testimony that he did not recognize that he had depression when he was younger; however, the gap in clinical treatment in conjunction with the scant medical evidence related to depression in service does not aid his assertions pertaining to continuity of symptomatology of a chronic condition that had its onset in service.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran is competent to report that the difficulties that he experienced in service and since that time.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding experiencing depression since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole, particularly to the extent that the Veteran's recollection of events in service is contradicted by the information contained in his service personnel records.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Therefore, the Veteran's statements do not constitute competent and credible evidence of a medical nexus opinion and are not sufficient to establish the presence of a chronic psychiatric disability from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

To the extent that the Veteran and his representative assert that service connection should be granted for a personality disorder, the Board observes that congenital or developmental defects such as personality disorders are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits.  38 C.F.R. § 3.303(c) (2011); Beno v. Principi, 3 Vet. App. 439 (1992).  See also VAOPGCPREC 82-90 (July 18, 1990) (Oct. 30, 1990) (service connection may not be granted for defects of congenital developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Moreover, as discussed above, the Veteran was not treated for depression in service; hence, it may not be concluded that his depression was superimposed on his personality disorder.  Finally, to the extent that the Veteran and his representative may argue that the Veteran's post-concussive syndrome following his automobile accident in service could be considered a superimposed injury, the August 1987 skull series showed no evidence of skull fracture, no evidence of increased intracranial pressure and no intracranial calcification.  Additionally, in September 1988 it was noted that the Veteran was observed as having a clear mental status.  Consequently, the medical evidence does not support a finding of aggravation of the Veteran's personality disorder.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a psychiatric disability, to include depression, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


